Argued December 15, 1933.
The same, and only the same, questions are involved in this appeal as were involved in the appeal of Joseph D. Egan v. City of Philadelphia, 113 Pa. Super. 93, except that in the present case there was but one suspension, beginning July 10, and extending to December 31, 1931. The amount here claimed was, therefore, $1,044, with interest, and the court below entered judgment in favor of the plaintiff for $1,101.
For the reasons stated at length in the opinion this day filed in the Egan case the judgment here appealed from is affirmed, subject to a reduction of $180 from its principal sum.
Judgment modified and affirmed.